DETAILED ACTION
This Office Action is in response to the Application filed on 10 July 2020.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 February 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 10 July 2020 are accepted.  

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

(i)	 Claims 1, 14 and 20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations.
In Claims 1, 14 and 20… wherein when the bandwidth of the frame is 10 MHz, the set of subcarrier positions includes four subcarrier positions and the four subcarrier positions are set as {-21-α1, -7-α2, 7+α3, 21+α4} where α1, α2, α3, and α4 are odd values, and …wherein when the bandwidth of the frame is 20 MHz, the set of subcarrier positions includes six sub carrier positions, including {-53-β1, -25-β2, -11-β3, 11+β4, 25+β5, 53+ β6} where β1, β2, β3, β4, β5, and β6 are odd values… . in combination with other limitations recited as specified in Claims 1, 14 and 20.

Note that the first closest prior art Porat et al (US 2016/0380729 A1) discloses a method performed by a station operating in a wireless network, the method comprising: 
determining a bandwidth of a frame to be transmitted by the station (see Figure 10A and paragraph 192; determining/determined a bandwidth/bandwidth of a frame/(NDP announcement frame) to be transmitted by the station/wireless communication device); 
generating a long training field for the frame (see paragraph 59; generating/generates a long training field/LTF for the frame/frame), wherein the long training field includes a set of pilot tones located at a set of subcarrier positions (see paragraph 151; wherein the long training field/LTF includes a set of pilot/pilot tones/tones located at a set of subcarrier positions/sub-carriers), 
transmitting the frame with the long training field to a recipient (see paragraph 192; transmitting/transmit the frame/(UL OFDMA frame) with the long training field/LTF to a recipient/wireless communication device).  
Thus Porat taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the above italicized limitations as claimed. 

Note that the second closest prior art Zhang et al (US 2012/0195391 A1) discloses a method performed by a station operating in a wireless network, the method comprising: 
generating a long training field for the frame (see Figure 10 and paragraphs 59-60; generating a long training field/(long training field 1012) for the frame/data unit 1000), wherein the long training field includes a set of pilot tones located at a set of subcarrier positions (see Figure 10 and paragraphs 59-60; wherein the long training field/(long training field 1012) includes a set of pilot/pilot tones/tones located at a set of subcarrier positions/spatial streams).  
Thus Zhang taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the above italicized limitations as claimed. 

Note that the third closest prior art Moon et al (US 2016/0330732 A1) discloses a method performed by a station operating in a wireless network, the method comprising: 
generating a long training field for the frame (see paragraphs 199-200; generating a long training field/LTF for the frame/NDP frame), wherein the long training field includes a set of pilot tones located at a set of subcarrier positions (see paragraphs 199-200; wherein the long training field/LTF includes a set of pilot/pilot tones/tones located at a set of subcarrier positions/pilot tone positions).
transmitting the frame with the long training field to a recipient (see paragraphs 199-200; transmitting/transmit the frame/(NDP frame) with the long training field/LTF to a recipient/beamformee).  
Thus Moon taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the above italicized limitations as claimed. 

Thus Porat, Zhang and Moon taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the above italicized limitations as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al (US 2017/0079071 A1) discloses Systems, Methods, And Devices for Enhanced OFDMA Random Access.  Specifically, see Figure 5 and paragraphs 11 and 63
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469